Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Por (US 20190121647 A1) in view of Matsuda (US 20200081811 A1).

Por discloses:
1. A method, comprising: 
detecting, on an information handling device (fig 1: 103), a connection to another device (101); (par 30: 123)

accessing, on the information handling device, a diagnostic application; (par 30: testing and diagnostic software that may communicate with the debug, diagnostic and characterization controller 107 of the target device 101 to enable the host device 103 to perform debugging, testing or diagnostic functions on the target device 101 to determine whether its components are operating properly and to diagnose any issues with the target device 101.)

executing, using the diagnostic application and through the connection, a diagnostic test of the another device; and (par 44: USB ports…providing communication options in some cases for debugging, testing and diagnostic functions.)

However, Por does not explicitly disclose, while Matsuda teaches:
outputting result data associated with the diagnostic test. (par 158; fig 5-8b)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine device diagnostic method using USB of Por with device diagnostic method using USB of Matsuda. One of ordinary skill in the art would have been motivated to do so in order to resolve a difficulty of troubleshooting.

Modified Por discloses:
2. The method of claim 1, wherein the connection is established using a USB cable. (par 30; fig 1: 123)

3. The method of claim 1, wherein the information handling device is a mobile device (par 30: mobile device) and wherein the another device is a computer device (par 3: diagnosing mobile devices).

4. The method of claim 1, wherein the result data comprises an indication of at least one issue associated with the another device. (par 23: debug a device)

5. The method of claim 4, wherein each of the at least one issues is associated with a report code. (par 30: the host device 103 to perform debugging, testing or diagnostic functions on the target device 101 to determine whether its components are operating properly and to diagnose any issues with the target device 101.) [examiner’s note: par 31 of the Spec states, “each of the report codes corresponds to a specific issue associated with the computing device.”]

6. The method of claim 5, further comprising 
However, Por does not explicitly disclose, while Matsuda teaches:
receiving, in the diagnostic application, a help request from a user. (par 80: permission of a user)


However, Por does not explicitly disclose, while Matsuda teaches:
transmitting, responsive to receiving the help request, the result data to a help source. (par 180-181; fig 16: s1504)

8. The method of claim 7, wherein the transmitting comprises 
However, Por does not explicitly disclose, while Matsuda teaches:
transmitting the result data to a help source using at least one of: a mobile connection and a wireless connection (fig 3: 105). 

9. The method of claim 1, wherein the executing comprises automatically executing the diagnostic test responsive to identifying that the connection (USB) is detected and that the diagnostic application is active. (par 38-39)

Claim(s) 11-19 is/are rejected as being the device implemented by the method of claim(s) 1-9, and is/are rejected on the same grounds.

Claim(s) 20 is/are rejected as being the product implemented by the method of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Por (US 20190121647 A1) in view of Matsuda (US 20200081811 A1), and further in view of Frisch et al. (US 20190371091 A1).

Modified Por discloses:
10. The method of claim 1, 
However, Por does not explicitly disclose, while Matsuda teaches:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine testing and diagnostic software of Por with diagnostic software application of Frisch. One of ordinary skill in the art would have been motivated to do so in order to “eliminate[] the need for the service technician to perform any local software installation.” (Frisch: par 7)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/Primary Examiner, Art Unit 2113